Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.




I. ALLOWABLE SUBJECT MATTER

	Claims 1, 21-37 are allowable because the cited references do not disclose all of the features recited in the claims 1 and 35. Specifically the cited references do not disclose “interpreting a first force magnitude of the first input based on the first set of force values; in response to the first geometry dimension of the first input remaining below a first threshold, and in response to a first ratio of the first force magnitude of the first input to the first geometry dimension of the first input exceeding a second threshold, characterizing the first input as a finger input type; interpreting a second force magnitude of the second input based on the second set of force values; and in response to the second geometry dimension of the second input remaining below the first threshold, and in response to a second ratio of the second force magnitude of the second input to the second geometry dimension of the second input falling below the second threshold, characterizing the second input as a non-finger input type” with all other limitations recited in claim 1 and “in response to a second ratio of the second force magnitude of the second input to a second geometry dimension of the second input exceeding the first threshold: characterizing the second input as the finger input type; and in response to a first distance between the first input and the second input falling within a first threshold distance, confirming the first input as the finger input type; and recording the second location and a second input type of the second input” with all other limitations recited in claim 35.



II. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al US 20170205944 in view of Cok et al. US 20140354584.

Consider claim 38. Kim discloses a system for detecting and characterizing inputs (abstract determine type of touch on electronic device with touch panel) comprising: 
a touch sensor (fig 2 touch panel 252. [0039] capacitive touch system) comprising: 
a substrate ([0039-0041] capacitive touch panel. Note that capacitive electrodes reside on a substrate in a capacitive touch panel); and 
an array of drive and sense electrode pairs arranged across the substrate ([0039-0041] capacitive touch panel. Note that in mutual capacitive touch system drive and sense electrodes are arranged in matrix form); each drive and sense electrode pair exhibiting a change in electrical value responsive to variations in magnitude of force applied over the substrate and carried into the drive and sense electrode pair (see fig ); 
a layer arranged over the substrate and defining a touch sensor surface (see fig 7 cover glass); and
 a controller (processor 210 fig 2 [0032])configured to, during a first scan cycle ([0079] scanning frequency of touch panel ): 
read a first set of force values from the sensor electrodes (fig 5a identifies area touched  and fig 5b identifies the forces values [0064] measure pressure applied to touch panel. Pressure = force/area ); 
detect a first input on the touch sensor surface ([0062] determine type of object contacting touch panel); interpret a first geometry dimension of the first input (see fig 5a [0063] geometry is determined by counting number of cells contact by object)
interpret a first force magnitude of the first input based on the first set of force values s [0064] measure pressure applied to touch panel. Pressure = force/area;
characterize the first input as a finger input type in response to a first ratio of the first force magnitude of the first input to a first geometry dimension of the first input falling below a first threshold; [0064] identify the pressure applied to the touch panel by an object brought into contact with touch panel .  if pressure is below threshold of 4 then the object is identified as a finger (pressure of 2) [0071] step 407 recognize touch input by the object  based on threshold and record a first location and a first input type of the first force input [0080]  perform first function in response to touch input by object. Write and erase.

Kim does not explicitly disclose an array of drive and sense electrode pairs arranged across the substrate  each drive and sense electrode pair exhibiting a change in electrical value responsive to variations in magnitude of force applied over the substrate and carried into the drive and sense electrode pair and does not disclose force values from the array of sense electrodes.

Cok however discloses an array of drive and sense electrode pairs arranged across the substrate ([0031] capacitive touch screen  includes a substrate array of drive electrodes and array of sense electrodes)  each drive and sense electrode pair exhibiting a change in electrical value responsive to variations in magnitude of force applied over the substrate and carried into the drive and sense electrode pair (fig 1 [0031] sensing force applied to capacitive touch screen. See fig 7-9) and disclose force values from the array of sense electrodes [0034] determine the force and location of any touch. Also see fig 7-9.

Kim contains a "base" device/method of electronic device with touch panel.  Cok contains a "comparable" device/method of electronic device with touch panel that has been improved in the same way as the claimed invention.  The known "improvement" of Cok could have been applied in the same way to the "base" device/method of Kim and the results would have been predictable and resulted in an array of drive and sense electrode pairs arranged across the substrate  each drive and sense electrode pair exhibiting a change in electrical value responsive to variations in magnitude of force applied over the substrate and carried into the drive and sense electrode pair and force values from the array of sense electrodes.  Furthermore, both Kim and Cok use and disclose similar functionality (i.e., detecting touches using capacitive touch panels) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Cok also provide the benefit of improved transparency and thickness [0021] . One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 39. Kim as modified by Cok disclose the system of Claim 38, wherein the controller is further configured to, during a second scan cycle (Cok [0006]capacitance is sensed periodically. Kim [0079] scanning frequency of touch panel):  
 read a second set of force values from the array of sense electrode pairs (Kim fig 5a identifies area touched  and fig 5b identifies the forces values [0064] measure pressure applied to touch panel. Pressure = force/area . Cok [0034] determine the force and location of any touch. Also see fig 7-9. Also see fig 10)
detect a second input on the touch sensor surface; interpret a second geometry dimension of the second input (see Kim [0062] narrow touch area may be a stylus.  fig 5a [0063] geometry is determined by counting number of cells contact by object. Stylus pen. [0064] measure pressure applied to touch panel. Stylus pen produces greater pressure than finger. Pressure = force/area.


interpret a second force magnitude of the second input based on the second set of force values Kim [0064] measure pressure applied to touch panel. Stylus pen produces greater pressure than finger. Pressure = force/area.
characterize the second input as a non-finger input type in response to a second ratio of the second force magnitude of the second input to the second geometry dimension of the second input falling below a second threshold [0064] identify the pressure applied to the touch panel by an object brought into contact with touch panel .  if pressure is below threshold of 4 then the object is identified as a finger (pressure of 2). Note that an object larger than the finger will have a pressure lower than 1 (thumb) (assuming same force is applied) [0071] step 407 recognize touch input by the object  based on threshold; and 
recording a second location and a second input type of the second input  [0080]  perform first function in response to touch input by object. Write and erase.
Motivation to combine is similar to motivation of claim 38. 









III. CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Su et al US 20170269766 disclose a mobile deice which distinguishes between different touch forces.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 04/21/2022Primary Examiner, Art Unit 2692